DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10, 12, 14, and 15 are objected to because of the following informalities:  
The cited claims end with the symbol “#” after the period.  In order to avoid confusion, the examiner of record respectfully requests the deletion of these symbols.   Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
The cited claim end does not include a period "." at the end of the claim.  In order to avoid confusion, the examiner of record respectfully requests the addition of a period to conclude the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Shkolnik (US 6,322,534) or Samson et al. (US 6,186,978; hereinafter “Samson”).
         
    PNG
    media_image1.png
    635
    816
    media_image1.png
    Greyscale

	In relation to claims 1-3 and 5, Shkolnik shows in figure 1, a stiffened sheath (22, 36) and an elongated balloon occluder (14) disposed at a working distal end of said sheath (22, 36), the sheath comprises woven wire (28) reinforcing axial and longitudinal strength [see Shkolnik; column 3, line 56] and a narrow cross-section.  The sheath terminates with a distal port/hole at the distal end of the lumen (26).  

    PNG
    media_image2.png
    426
    643
    media_image2.png
    Greyscale

Samson also shows in figure 7, a stiffened sheath (230) and an elongated balloon occluder (312) disposed at a working distal end of said sheath (230), the sheath comprises woven wire (238) reinforcing axial and longitudinal strength [see Samson; column 7, line 43] and a narrow cross-section.  The sheath terminates with a distal port/hole (330) at the distal end of a catheter lumen.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shkolnik (US 6,322,534) in view of Okada (US 4,752,286) or Jackson (US 4,917,667).
In relation to claims 4, 6, and 7, Shkolnik does not disclose (1) a 5-10 French, (2) a one way valve, and/or (3) a plurality of holes.  However, these enhancements would have been considered conventional in the art at the time the invention was filed as evidenced by the teachings of Okada or Jackson.  
Okada explicitly discloses a catheter sheath having an external diameter of 6-10 French [see Okada; column 1, line 65].  Jackson shows in figures 2 and 3, a one-way valve (41) located at the end of the catheter.  Additionally, Jackson shows in figure 2, a plurality of side holes (31).  Based on the above observations, for an artisan skilled in the art, modifying the catheter disclosed by Shkolnik with a 5-10 French diameter, a one way valve, and a plurality of holes would have been considered obvious in view of the demonstrated conventionality of this enhancements.  Moreover, the artisan would have been motivated to make the modifications because (1) the 6-10 French diameter would have facilitated insertion of the catheter into the body without damaging internal tissue due to a large catheter diameter, (2) the valve would have allowed flow in one direction only preventing the accumulation of debris inside the catheter, and (3) the plurality of holes would have facilitated the lateral infusion of fluid within the catheter.  
 In relation to claims 8 and 9, Shkolnik explicitly discloses the use of catheters having a lumen and a distal open port for drug delivery [Shkolnik; see column 1, line 22].
Claims 10-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shkolnik (US 6,322,534) in view of Frisbie (US 4,569,347) or D’Aquanni et al. (US 2012/0016297; hereinafter “D’Aquanni”).
In relation to claims 10-11, Shkolnik does not disclose a balloon integrated coaxially with a sheath or an inflator comprising a syringe in fluid communication with an inflatable balloon.  However, 

    PNG
    media_image3.png
    356
    805
    media_image3.png
    Greyscale

In figures 2 and 3, Frisbie demonstrates the conventionality of having a balloon recessed in a lumen/cavity of a sheath.  Accordingly, for an artisan skilled in the art, modifying the catheter disclosed by Shkolnik with a balloon integrated coaxially in the lumen of a sheath would have been considered obvious in view of the demonstrated conventionality of this enhancement.  Moreover, the artisan would have been motivated to make the modification because having the inflatable balloon secured within the sheath and deployed upon reaching the operating area would have facilitated the introduction of the catheter into the body.
                        
    PNG
    media_image4.png
    451
    786
    media_image4.png
    Greyscale

In relation to claims 12-14, D’Aquanni shows in figure 2A, an inflator (27) comprising a syringe and in fluid communication with the balloon (30) [see D’Aquanni; paragraph 0029].
In relation to claim 17, as discussed above, D’Aquanni discloses an inflation lumen (28) adapted for the infusion of fluid.  Moreover, as also discussed above, Shkolnik explicitly discloses the use of catheters having a lumen and a distal open port for drug delivery [Shkolnik; see column 1, line 22].  Accordingly, the cited prior art demonstrates the conventionality of using catheter lumens for drug infusion and fluid infusion intended to inflate a balloon.
In relation to claim 18, Frisbie discloses a guidewire (36) and D’Aquanni discloses guidewire (26).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shkolnik (US 6,322,534) in view Follmer et al. (US 5,728,065; hereinafter “Follmer”) or Cribier et al. (US 4,777,951; hereinafter “Cribier”).
In relation to claims 15 and 16, Shkolnik does not explicitly disclose an inflation diameter of 10-60 mm or a length or 9-15 cm [90-150 mm].  However, Follmer discloses in column 6, line 26, a diameter of 18-24 mm and Cribier discloses a length in a range of 3 mm to 100 mm.  Accordingly, for an artisan skilled in the art, modifying the catheter disclosed by Shkolnik to have a diameter in the range 10-60 mm or a length or 9-15 cm [90-150 mm] would have been considered obvious in view of the demonstrated conventionality of these enhancements.  Moreover, the artisan would have been motivated to make the modifications because such modifications would have facilitated the introduction of the catheter into areas of the body that are capable of receiving a catheter of such diameter and length.  It is important to note that it is the particular area of the body being operated that determines the diameter and length of the catheter.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shkolnik (US 6,322,534) in view of Daneshvar (US 5,728,066).  
	In relation to claim 19, Shkolnik does not discloses the formation of a mesh.  However, Daneshvar explicitly discloses the use of a mesh of metal in a balloon catheter [see Daneshvar; column 1, line 62].   Accordingly, for an artisan skilled in the art, modifying the catheter disclosed by Shkolnik with a mesh would have been considered obvious in view of the demonstrated conventionality of this enhancement.  Moreover, the artisan would have been motivated to make the modification because having a mesh would have facilitated the placing of the catheter within the body [see Daneshvar; column 1, lines 64-66].
	In relation to claim 20, Shkolnik discloses the use of PTFE in the manufacturing of the catheter [see Shkolnik; column 4, line 25].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on 0730-1800 hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan R. Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783